ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Versar, Inc.                                 )      ASBCA No.61967
                                             )
Under Contract No. W912DY-08-D-0033          )

APPEARANCE FOR THE APPELLANT:                       Daniel F. Edwards, Esq.
                                                     Frost Brown Todd LLC
                                                     Columbus, OH

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Karl W. Kuhn, Esq.
                                                    Margaret P. Simmons, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 24, 2019



                                                  DoNALD.KlNNER
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61967, Appeal ofVersar, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals